Citation Nr: 1222904	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-26 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral vascular disease, to include as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1975.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2008 rating decision of the VA Regional Office (RO) in Waco, Texas that, among other thing, denied service connection for hypertension and peripheral vascular disease, both to include as secondary to service-connected diabetes mellitus, type II.

The Veteran was afforded a Travel Board hearing in June 2011 before the undersigned Acting Veterans Law Judge, sitting at Waco, Texas.  The transcript is of record. 

The appeal was remanded by Board decision in September 2011 for further development.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The record discloses that VA outpatient clinical records dating from 2007 indicate that the Veteran developed deep venous thrombosis of the right leg for which he filed a claim in December 2007 for service connection, to include as secondary to diabetes mellitus, type II.  He also filed a claim of entitlement to service connection for hypertension, to include as secondary to type II diabetes.  The appellant was afforded a VA examination for type II diabetes purposes in August 2008.  Among other things, the purpose of the examination was to provide opinions and rationale as to whether the appellant had complications of diabetes that included hypertension and peripheral vascular disease, and/or whether such conditions were aggravated by the primary disease process.  

Review of the August 2008 examination report reveals that the claims folder was not available for review.  Despite this, the examiner found that there were no complications of type II diabetes, and stated that hypertension was diagnosed years prior to diabetes and had not been exacerbated by the disease.  The examiner did not provide any opinion or rationale as a relationship between vascular disease and diabetes mellitus.  The Board thus found that this examination was inadequate.  Not only was the claims folder not available for review, but also no rationale was provided as whether either vascular disease or hypertension was secondary to or aggravated by type II diabetes that subsequently became service connected.  

In his notice of disagreement received in January 2009, the Veteran took issue with the facts as presented by the August 2008 examiner and noted, among other things, that the examiner did not provide any rationale as to why deep vein thrombosis was not related to diabetes.  

The Board remanded the claim in September 2011 for an opinion as to whether it was at least as likely as not that hypertension was secondary to type II diabetes, to include on the basis of aggravation.  

In a supplementary consultation report dated in October 2011, a VA examiner opined that high blood pressure was not secondary to type II diabetes, but did not respond to the second part of the question as to whether hypertension had been aggravated by diabetes.  This question remains unresolved and contributes to another inadequate report.  As well, the question of whether peripheral vascular disease is secondary to or has been aggravated by type II diabetes has still not been addressed.  Additionally, VA outpatient records dated in December 2011 received pursuant to Board's remand now indicate that the Veteran has lower extremity neurologic deficit of decreased sensation on the right lower extremity as well as diminished circulation evidenced by absent or weakly palpable pulses.  These symptoms appear to be pertinent to the claim and have not been attributed to any etiology.

In view of the above, the Board does not have the requisite or substantial enough information to grant or deny service connection for hypertension or peripheral vascular disease at this time, to include as secondary to diabetes.  The Board is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  The appellant should therefore be scheduled for a VA examination by an appropriate physician for review of the record and a medical opinion that takes into account the records of prior medical treatment so that the evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate VA physician to determine whether hypertension and peripheral vascular disease are related to service, or are secondary to or have been aggravated by service-connected disability, including type II diabetes.  The claims folder must be made available to the examiner and clinical findings should be reported in detail. 

The examiner should state specifically whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) a) hypertension and peripheral vascular disease are of service onset, or b) hypertension and peripheral vascular disease are secondary to a service-connected disability, including type II diabetes, or c) hypertension and peripheral vascular disease are made chronically worse (aggravated) by a service-connected disability, including type II diabetes [If aggravation is found, the examiner must render an opinion as to the extent of the aggravation and provide a baseline prior to the aggravation], and d) The examiner should also indicate whether the Veteran has any neurologic deficits of the upper and lower extremities associated with service-connected disability, including diabetes mellitus, type II.  

The examination report must include complete rationales for the opinions and conclusions reached.  

2.  The RO should ensure that the medical report requested above complies with this remand, especially with respect to the instructions to provide competent medical opinions.  If the report is insufficient, or if a requested action is not taken or is deficient, it must be returned to the examiner for correction to avoid a future remand. See Stegall v. West, 11 Vet.App. 268 (1998).

3.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
T. JONES
Acting Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

